The judgment of the court was pronounced by
Rost, J.
It is true, as the plaintiff’s counsel states, that this case only differs from that of Barrow v. Wright, just determined, ante p. 130, in this: 1st. That the note sued on was payable at a particular place mentioned in the body of it, *132and that the record does not show that it was presented for payment at that place. 2d. That the record contains no proof of the assumption of the note of Wright by Barrow.
The note was made payable at the branch of the Union Bank of Louisiana at Thibodauxville, and the notary states that he protested it, at the request of jP. Marcháis, cashier of the Bank of Louisiana, meaning the branch, holder and bearer of the note at the time. The bank being the holder, the presentment of its own note to itself would have been a vain formality. The act in the record showing the assumption of the note of Wright by Barrow, is on the face of it an authentic act. No objection was made to its introduction in the court below, and as the plaintiff has abandoned the via execulivd, none can be noticed on the appeal. The case is clearly with the defendant.

Judgment ajjlrmcd.